United States Navy–Marine Corps
             Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                      v.

                     Jordan W. MONTNEY
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant
                          _________________________

                              No. 201800262
                          _________________________

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                          Decided: 25 January 2019.
                          _________________________

       Military Judge: Lieutenant Colonel Eugene H. Robinson, Jr., USMC
   Approved Sentence: A reprimand, reduction to E-1, forfeiture of $1,092
   pay per month for 12 months, confinement for 12 months, 1 and a bad-
   conduct discharge. Sentence adjudged 25 May 2018 by a special court-
   martial convened at Camp Foster, Okinawa, Japan, consisting of a
   military judge sitting alone.
                For Appellant: Major James S. Kresge, USMCR.
                      For Appellee: Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________


   1 The Convening Authority suspended confinement in excess of 10 months
pursuant to a pretrial agreement.
                  United States v. Montney, No. 201800262


               Before HUTCHISON, TANG, and STEPHENS,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2